t c memo united_states tax_court tan xuan bui petitioner v commissioner of internal revenue respondent docket no filed date warren nemiroff for petitioner guy h glaser for respondent memorandum opinion marvel judge this case is before the court on respondent’s motion for summary_judgment filed pursuant to rule all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code background this case involves an appeal from respondent’s determination that petitioner is not entitled to an abatement of interest under sec_6404 when the petition in this case was filed petitioner resided in fountain valley california petitioner timely filed his and federal_income_tax returns respondent selected the returns for examination after examining the returns respondent concluded that petitioner had unreported income and had improperly deducted travel_expenses accordingly on date respondent issued a notice_of_deficiency to petitioner in which he determined deficiencies of dollar_figure and dollar_figure for and respectively additionally respondent determined that petitioner was liable for penalties under sec_6662 of dollar_figure and dollar_figure for and respectively on date petitioner filed a petition seeking a redetermination of the deficiencies and penalties set forth in the notice_of_deficiency trial was set for date on date a decision reflecting a settlement between petitioner and respondent settlement was entered by the court under the terms of the settlement respondent conceded the deduction for travel_expenses and petitioner conceded the unreported income and the sec_6662 penalties the decision contained a stipulation that interest would be assessed on the deficiencies and penalties due from petitioner as required_by_law on date petitioner submitted a form_656 offer_in_compromise to respondent based on doubt as to liability in which petitioner offered to pay the deficiencies but not any penalties or statutory interest on date respondent sent petitioner a letter rejecting the offer on date petitioner submitted a form_843 claim_for_refund and request for abatement request with respect to the sec_6662 penalties and the accrued interest on date respondent sent a letter to petitioner stating that respondent would not review the portion of the request relating to the abatement of the assessed penalties on date respondent sent petitioner a 30-day_letter stating that petitioner’s request had been denied on the grounds that there was no unreasonable error or delay relating to the performance of a ministerial or managerial act in processing the examination of your return petitioner did not respond to the 30-day_letter on a date that cannot be ascertained precisely from the record but which the parties allege was either december or date respondent issued a notice of final_determination denying petitioner’s request under sec_6404 on date petitioner timely filed a petition under sec_6404 h seeking review of respondent’s determination petitioner asserted that the manner in which respondent conducted his examination prevented petitioner from divulging information relating to his tax_liability petitioner argued that if he had trusted respondent and had felt comfortable in disclosing the necessary information petitioner would have settled his case years ago without penalties and with far less accrued interest on date respondent’s motion for summary_judgment was filed in his motion respondent asserts that the court does not have jurisdiction under sec_6404 to decide whether respondent properly assessed the sec_6662 penalties respondent also argues that petitioner failed to produce evidence that respondent was unreasonably dilatory in performing a ministerial or managerial act as required by sec_6404 respondent urges us to sustain respondent’s determination denying petitioner’s request on date petitioner’s response opposing sec_6404 was amended by the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_743 one of the changes redesignated former sec_6404 as sec_6404 effective for tax years ending after date petitioner chose not to disclose information because he feared that disclosure of the information would cause various members of his family to be audited respondent’s motion was filed petitioner concedes the sec_6662 penaltie sec_4 but maintains that the request was improperly denied with respect to interest petitioner also argues that the manner in which respondent conducted his examination unreasonably delayed the settlement of petitioner’s case and prolonged the period during which interest accrued petitioner asserts that his testimony at trial would establish the impropriety of the audit conducted by respondent but petitioner did not submit an affidavit in support of his position in opposition to respondent’s motion on date the court held a hearing on respondent’s summary_judgment motion representatives for both parties were present and were heard discussion i summary_judgment summary_judgment is a procedure designed to expedite litigation and avoid unnecessary time-consuming and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues presented if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show in his opposition to the motion for summary_judgment petitioner explicitly states that he will not contest the imposition of the sec_6662 penalties that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be drawn in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 the nonmoving party however cannot rest upon the allegations or denials in his pleadings but must set forth specific facts showing that there is a genuine issue for trial rule d dahlstrom v commissioner supra pincite ii abatement of interest under sec_6404 under sec_6404 the commissioner may abate part or all of an assessment of interest on any deficiency to the extent that any unreasonable error or delay in payment is attributable to erroneous or dilatory performance of a ministerial or managerial act by an officer_or_employee of the internal_revenue_service a ministerial_act is a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and reviews by supervisors have taken place 113_tc_145 sec_301_6404-2 proced admin regs a managerial act is an administrative act that involves a temporary or permanent loss of records or the exercise of judgment or discretion relating to management of personnel during the processing of a taxpayer’s case sec_301_6404-2 proced admin regs a decision concerning the proper application of federal tax law is neither a ministerial nor a managerial act sec_301_6404-2 and proced admin regs a request for an abatement of interest will not be granted if a significant aspect of the delay is attributable to the taxpayer sec_6404 when congress enacted sec_6404 it did not intend the provision to be used routinely to avoid payment of interest rather congress authorized abatement of interest only where failure to do so would be widely perceived as grossly unfair h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 under sec_6404 we have jurisdiction to determine whether respondent abused his discretion in denying petitioner’s request because the commissioner’s abatement authority involves the exercise of discretion however we must give due deference to the commissioner’s determination 112_tc_19 91_tc_1079 in order to prevail petitioner must prove that respondent abused his discretion by exercising it arbitrarily capriciously or without sound basis in fact or law woodral v commissioner supra pincite mailman v commissioner supra pincite see also sec_6404 rule a in his response in opposition to respondent’s motion petitioner asserted that he was the subject of an abusive duplicitous bad faith and racist audit conducted to intimidate him and to discover assets belonging to his family however petitioner did not set forth specific facts in or attach any documents to his response that showed a genuine issue of material fact for trial instead petitioner rested on the allegations in his petition and in his response such allegations are simply not enough to withstand a motion for summary_judgment see rule d petitioner’s factual assertions do not establish that there is any dispute about a material fact in this interest abatement proceeding at best petitioner’s allegations reflect a concern that his audit was improperly motivated however petitioner does not make any allegation of improper motivation regarding respondent’s attempt to collect interest in fact petitioner agreed to the deficiency and stipulated that interest would be assessed on the deficiency petitioner has not alleged any facts to support a finding of unreasonable error or delay in payment that is attributable to an officer_or_employee of respondent’s being erroneous or dilatory in performing a ministerial or managerial act on the contrary the record indicates that any delay that may have occurred was attributable to petitioner sec_6404 prohibits abatement of interest if a significant aspect of the error or delay is attributable to the taxpayer finally petitioner cannot successfully argue that respondent’s action enforcing the terms of the settlement between petitioner and respondent was an abuse_of_discretion the decision resolving petitioner’s deficiency case included the parties’ stipulation acknowledging that statutory interest would be assessed on both the deficiencies and penalties for the years at issue as required_by_law see sec_6601 e respondent assessed interest in accordance with the stipulation of the parties petitioner has failed to demonstrate that there petitioner who was represented by both a tax attorney and a certified_public_accountant failed to cooperate with respondent during the audit in that petitioner refused to provide information requested by respondent is a genuine issue as to any material fact or that respondent is not entitled to a decision as a matter of law iii conclusion we shall grant respondent’s summary_judgment motion with respect to petitioner’s abatement claim under sec_6404 to reflect the foregoing an appropriate order and decision will be entered petitioner’s claim that the settlement in his deficiency case does not speak to the issue of interest is remarkably disingenuous given the clarity of the language used in the decision it is further stipulated that interest will be assessed as provided by law on the deficiencies and penalties due from the petitioner
